Questions propounded by the House of Representatives to the Justices of the Supreme Court under Code 1940, Title 13, § 34.
Questions answered.
H.R. 71                                       By Mr. Lovelace
                            House Resolution
To request an advisory opinion of the Supreme Court of Alabama relative to the constitutionality of the action of the House of Representatives adopting an amendment to House Bill 595 on its passage.
Whereas, The House of Representatives, having adopted a substitute for House Bill 595, thereupon adopted said House Bill 595, and copies of which said bill and substitute are hereto attached, and
Whereas, an important constitutional question has arisen as to whether the adoption of the said amendment violates Section 45 or 61 of the Constitution of Alabama, and
Whereas, Section 34 of Title 13 of the 1940 Code provides that either house of the Legislature may obtain the written opinion of the Justices of the Supreme Court of Alabama on any important constitutional question, therefore *Page 501 
Be it Resolved by the House of Representatives:
1. The Justices of the Supreme Court are requested to give their written opinion on the following question:
(A) Does the action of the House of Representatives in adopting the attached amendment to House Bill 595 on its passage violate the provisions of either Section 45 or 61 of the Constitution of Alabama?
Approved July 31, 1947
The title of House Bill 595 was as follows: A Bill to be entitled An Act To further provide for the general revenue of Alabama; and to provide for the distribution of said revenue on population basis among incorporated towns and cities of Alabama.
The bill levied a tax of five per cent upon the selling price of all spirituous or vinous liquors sold by the Alabama Alcoholic Beverage Control Board, and provided that the amount of such tax collected be distributed quarterly to all towns and cities of the State eligible to participate in State shared revenue, on a basis of population. It was provided further that the act should take effect immediately upon its lawful enactment.
The substitute for House Bill 595 has the following title: A Bill to be entitled An Act To further provide for the general revenue of Alabama; and to provide for the distribution of one-half of said revenue on a population basis among incorporated towns and cities of Alabama, and one-half thereof to the counties.
The substituted bill levies a tax of eight per cent upon the selling price of all spirituous or vinous liquors sold by the Alabama Alcoholic Beverage Control Board, and provides that one-half of the amount collected be distributed among all towns and cities of the State eligible to participate in State shared revenue, on a population basis. It is further provided that one-fourth of the amount so collected be distributed among the sixty-seven counties of the State equally, and that one-fourth of such amount be distributed to the several counties of the State on a population basis.
The effective date of the substituted bill is October 1, 1947.
Hon. R. T. Goodwyn, Jr., Clerk Alabama House of Representatives Montgomery, Alabama
Dear Sir:
Answering your inquiry of July 31, 1947, in respect to H.B. 595 and substituted H.B. 595, as amended, it is our opinion that the purpose of the original and substituted bill is to raise revenue. The changes in the substituted bill relate to the details as to the distribution of such revenue. The substituted bill does not violate either §§ 45 or 61 of the Constitution. — Cook, County Treasurer, v. Burke, Judge,177 Ala. 155, 58 So. 984; State Docks Commission v. State ex rel. Jones, 227 Ala. 521, 150 So. 537.
Respectfully submitted,
                                    LUCIEN D. GARDNER Chief Justice
                                    JOEL B. BROWN Associate Justice
                                    ARTHUR B. FOSTER Associate Justice
                                    J. ED. LEXINGTON Associate Justice
                                    THOMAS S. LAWSON Associate Justice
                                    ROBT. T. SIMPSON. Associate Justice
                                    DAVIS F. STALEY Associate Justice